 

Exhibit 10.1

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of November 9, 2020 (the
“Effective Date”), is made by and between Lindblad Expeditions Holdings, Inc., a
Delaware corporation (together with any successor thereto, the “Company”) and
David Goodman (“Executive”) (collectively Executive and the Company are referred
to herein as the “Parties”).

 

RECITALS

 

A.

It is the desire of the Company to assure itself of the services of Executive
effective as of the Effective Date (as defined below) and thereafter by entering
into this Agreement.

 

B.

Executive and the Company mutually desire that Executive provide services to the
Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1.                   Employment.

 

(a)                General. Effective as of the Effective Date, the Company
shall employ Executive for the period and in the position set forth in this
Section 1, and subject to the other terms and conditions herein provided.

 

(b)                Employment Term. The term of employment under this Agreement
(the “Term”) shall be for the period beginning on the Effective Date, and ending
on the fourth anniversary thereof, subject to earlier termination as provided in
Section 3. The Term shall automatically renew for additional twelve (12) month
periods unless no later than sixty (60) days prior to the end of the applicable
Term either Party gives written notice of non-renewal to the other, in which
case Executive’s employment will terminate at the end of the then-applicable
Term, subject to earlier termination as provided in Section 3.

 

(c)                Position and Duties. Executive shall serve as the Chief
Commercial and Marketing Officer of the Company, with such responsibilities,
duties and authority normally associated with such position and as may from time
to time be assigned to Executive by the Chief Executive Officer of the Company
or by the Board of Directors of the Company or an authorized committee thereof
(in any case, the “Board”) consistent with Executive’s position as Chief
Marketing Officer of the Company. Executive shall report directly to the Chief
Executive Officer of the Company. Executive’s principal place of employment
shall be at the Company’s executive offices in New York, New York. Executive
shall devote substantially all of Executive’s working time and efforts to the
business and affairs of the Company (which shall include service to its
subsidiaries) and shall not engage in outside business activities (including
serving on outside boards or committees) without the consent of the Board,
provided that Executive shall be permitted to (i) manage Executive’s personal,
financial and legal affairs, (ii) participate in charitable, religious, civic,
community, industry or trade organizations or associations, and (iii) serve on
the board of directors of not-for-profit or tax-exempt organizations, in each
case, subject to compliance with this Agreement and provided that such
activities do not materially interfere with Executive’s performance of
Executive’s duties and responsibilities hereunder. In addition, Executive shall,
during the Term, be permitted to engage in the development and production of
television or other audio-visual productions, live events/entertainment and
other productions such as audio-only podcasts, provided that (A) such activities
do not materially interfere with Executive’s performance of Executive’s

 

 

--------------------------------------------------------------------------------

 

 

duties and responsibilities hereunder and (B) no such productions will focus on
travel, the environment, wildlife or other areas associated with the Company and
its activities (“Thematically-Related Productions”). For the avoidance of doubt,
any Thematically-Related Productions will be produced by Executive only for and
on behalf of the Company and will be owned by the Company unless otherwise
agreed between Executive and the Company and expressly approved by the Board or
an applicable committee thereof. Executive agrees to observe and comply with the
rules and policies of the Company as adopted by the Company from time to time,
in each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive (each, a “Policy”).

 

2.                   Compensation and Related Matters.

 

(a)                Annual Base Salary. During the Term, Executive shall receive
a base salary at a rate of $425,000 per annum, which shall be paid in accordance
with the customary payroll practices of the Company and its subsidiaries and
shall be pro-rated for partial years of employment. Notwithstanding the
foregoing, on account of the 20% base salary reduction that, as of the Effective
Date, is in effect for other Company executives, Executive’s initial base salary
as of the Effective Date will similarly be reduced by 20% (resulting in an
initial as-reduced base salary of $340,000) (the “Salary Reduction”). Such
annual base salary shall be reviewed (and may be increased but not decreased)
from time to time by the Board or the Compensation Committee of the Board (the
“Compensation Committee”) and will be restored to the full unreduced level at
such time as salary levels are restored for other Company executives (such
annual base salary, as it may be increased from time to time, the “Annual Base
Salary”).

 

(b)                Annual Bonus. During the Term, Executive will be eligible to
participate in an annual incentive program established by the Board or the
Compensation Committee. Executive’s annual bonus compensation under such
incentive program (the “Annual Bonus”) shall be initially targeted at a cash
amount of 75% of his Annual Base Salary (the “Target Bonus”), with the
expectation that the Annual Bonus will scale upward and downward based on
individual and/or actual Company performance, as reasonably determined by the
Board or the Compensation Committee. The payment of any Annual Bonus pursuant to
the incentive program shall be subject to all applicable performance
determinations as may be made annually by the Board or the Compensation
Committee, and Executive’s continued employment with the Company through the
date of payment; provided, however, that if Executive’s employment terminates
due to death, Disability, without Cause, or for Good Reason pursuant to Sections
3(a)(i), (ii), (iv), or (vi), the Company shall pay to Executive (or Executive’s
estate, if applicable), a pro-rated portion of the Annual Bonus to which
Executive would have been entitled had Executive’s employment not so terminated,
based on the number of days Executive was employed during such year, subject to
(except in the event of Executive’s death) Executive’s execution and
non-revocation of a Release (as defined below). The Annual Bonus, if any, shall
be paid to Executive no later than seventy-five (75) days following the end of
the calendar year to which the Annual Bonus relates. Any Annual Bonus for
calendar year 2020 shall be pro-rated based on the number of days from the
Effective Date through and including December 31, 2020.

 

(c)                Equity Compensation.

 

(i)                  On or as soon as reasonably practicable following the
Effective Date, Executive will be granted options to purchase 400,000 shares of
the Company’s common stock (the “Options”), pursuant to the terms of the
Company’s 2015 Long-Term Incentive Plan (the “LTIP”) and a separate stock option
agreement (the “Option Agreement”) that will be entered into with Executive. The
Options shall vest in equal installments on the first four anniversaries of the
Effective Date, subject to continued employment on the applicable vesting date
and the terms of the Option Agreement. In the event Executive’s employment is
terminated without Cause or Executive resigns for Good Reason, in either case
within 12 months after the Effective Date,

 

 
2

--------------------------------------------------------------------------------

 

 

Executive will vest in 25% of the Options (i.e., the portion of the Options that
would have vested on the first anniversary of the Effective Date), effective
immediately prior to the date of termination. In the event Executive’s
employment is terminated without Cause or Executive resigns for Good Reason, in
either case after the first anniversary of the Effective Date and prior to the
date the Options have vested in full, Executive will vest in an additional
portion of the Options that is equal to the portion of the Options that would
have vested on the next anniversary of the Effective Date that occurs after the
date of termination, multiplied by a fraction, the numerator of which is the
number of whole months that elapsed from the last anniversary of the Effective
Date through the date of termination and the denominator of which is 12.
Notwithstanding the foregoing, in the event Executive’s employment is terminated
without Cause or Executive resigns for Good Reason, in either case within 12
months after the date of a Change in Control, all unvested Options will fully
vest effective immediately prior to the date of termination. The per share
exercise price of the Option will be equal to the fair market value of the
shares on the date of grant.

 

(ii)               In addition, during the Term, Executive will be eligible to
participate in and may receive additional awards under any of the Company’s
equity incentive award plans and programs as in effect from time to time, with
any new equity incentive grants made in the sole discretion of the Board or
Compensation Committee and with the expectation that Executive will receive an
annual equity incentive grant under such equity incentive award plans or
programs of the Company. The grant date fair value of Executive’s annual equity
incentive grant shall be initially targeted at 100% of his Annual Base Salary,
it being understood that all equity incentive grants are made in the sole
discretion of the Board or Compensation Committee and may vary year-to-year
based on benchmarking, performance or other considerations as may be determined
by the Board or Compensation Committee in its discretion. The grant date fair
value of Executive’s first annual equity incentive grant shall be pro-rated
based on the number of days between the Effective Date and the grant date of
such equity incentive grant.

 

(d)                Benefits. During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements (including
perquisite and fringe benefit arrangements) maintained for executives of the
Company (including standard health and welfare benefits and a 401(k) plan),
consistent with the terms thereof, and as such plans, programs and arrangements
may be amended from time to time. In no event shall Executive be eligible to
participate in any severance plan or program of the Company, except as set forth
in Section 4 of this Agreement. During the Term, Executive shall be entitled to
four (4) weeks paid vacation per year in accordance with the Company’s Policies.

 

(e)                Business Expenses. The Company shall reimburse Executive for
all reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy and in compliance with Section 12(m).

 

(f)                 Key Person Insurance. At any time during the Term, the
Company and its subsidiaries shall have the right to insure the life of
Executive for the Company’s and its subsidiaries’ sole benefit. The Company
shall have the right to determine the amount of insurance and the type of
policy. Executive shall reasonably cooperate with the Company in obtaining such
insurance by submitting to physical examinations, by supplying all information
reasonably required by any insurance carrier, and by executing all necessary
documents reasonably required by any insurance carrier, provided that any
information provided to an insurance company or broker shall not be provided to
the Company without the prior written authorization of Executive. Executive
shall incur no financial obligation in connection with assisting the Company to
obtain such insurance policy (including by executing any required document), and
shall have no interest in any such policy.

 

3

--------------------------------------------------------------------------------

 

 

3.                   Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

(a)                Circumstances.

 

(i)                  Death. Executive’s employment hereunder shall terminate
upon Executive’s death.

 

(ii)               Disability. If Executive has incurred a Disability, as
defined below, the Company may terminate Executive’s employment.

 

(iii)             Termination for Cause. The Company may terminate Executive’s
employment for Cause, as defined below.

 

(iv)     Termination without Cause. The Company may terminate Executive’s
employment without Cause, which shall include a termination of Executive as a
result of the Company not renewing the Term pursuant to Section 1.

 

(v)                Resignation from the Company without Good Reason. Executive
may resign Executive’s employment with the Company for any reason other than for
Good Reason (as defined below) or for no reason, which shall include a
termination of Executive as a result of Executive not renewing the Term pursuant
to Section 1.

 

(vi)     Resignation from the Company for Good Reason. Executive may resign
Executive’s employment with the Company for Good Reason (as defined below).

 

(b)                Notice of Termination. Any termination of Executive’s
employment by the Company or by Executive under this Section 3 (other than
termination pursuant to Section 3(a)(i)) shall be communicated by a written
notice to the other Party (i) indicating the specific termination provision in
this Agreement relied upon, (ii) setting forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, if applicable, and (iii) specifying
a Date of Termination which, except in the case of a termination pursuant to
Section 3(a)(iii), shall be at least forty-five (45) days following the date of
such notice (a “Notice of Termination”); provided, however, that the Company
may, in its sole discretion, instruct Executive to remain off the Company’s
premises and perform no Company functions from the date of such Notice of
Termination through the Date of Termination, but only to the extent that the
Company pays Executive full compensation and benefits during such period. The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder.

 

(c)                Company Obligations upon Termination. Upon termination of
Executive’s employment pursuant to any of the circumstances listed in Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any vacation time that has been
accrued but unused in accordance with the Company’s Policies; (iii) any
reimbursements owed to Executive pursuant to Section 2(e); and (iv) any amount
accrued and arising from Executive’s participation in, or benefits accrued
under, any employee benefit plans, programs or arrangements, which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements

 

4

--------------------------------------------------------------------------------

 

 

(collectively, the “Company Arrangements”). Except as otherwise expressly
required by law (e.g., COBRA), as specifically provided herein, or in a separate
written agreement governing any of Executive’s equity-related compensation, all
of Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts hereunder (if any) shall cease upon the termination of
Executive’s employment hereunder. In the event that Executive’s employment is
terminated by the Company for any reason, Executive’s sole and exclusive remedy
shall be to receive the payments and benefits described in this Section 3(c) and
Section 4, as applicable, along with the rights provided under the fourth
sentence of Section 2(b) and the vesting acceleration provisions in Sections
2(c)(i) and (ii).

 

(d)                Deemed Resignation. Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned from all
offices and directorships, if any, then held with the Company or any of its
subsidiaries.

 

4.                   Severance Payments.

 

(a)                Termination for Cause, or Termination Upon Death, Disability
or Resignation from the Company without Good Reason. If Executive’s employment
shall terminate as a result of Executive’s death pursuant to Section 3(a)(i) or
Disability pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for
Cause, or pursuant to Section 3(a)(v) for Executive’s resignation from the
Company without Good Reason, then Executive shall not be entitled to any
severance payments or benefits, except as provided in Section 2(c) (with respect
to the Option upon termination due to death or Disability) and Section 3(c).

 

(b)                Termination without Cause or Resignation from the Company for
Good Reason. If Executive’s employment terminates without Cause pursuant to
Section 3(a)(iv) or pursuant to Section 3(a)(vi) for Executive’s resignation
from the Company for Good Reason, then, subject to Executive signing on or
before the 21st day following the Date of Termination, and not revoking during
any subsequent revocation period contained therein, a release of claims
substantially in the form attached as Exhibit A to this Agreement (the
“Release”), and Executive’s continued compliance with Sections 6 and 7,
Executive shall receive, in addition to payments and benefits set forth in
Section 3(c), (i) an amount equal to one times his Annual Base Salary
(determined without regard to the Salary Reduction), payable in the form of
salary continuation in regular installments over the 12 month period following
the Date of Termination (the “Severance Period”), at the same time and in the
same manner as the Annual Base Salary would have been paid had Executive
remained in active employment during the Severance Period, in accordance with
the Company’s normal payroll practices, (ii) if Executive timely elects
continued medical, dental or vision coverage under one or more of the Company’s
group medical, dental or vision plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), then the Company shall
directly pay, or reimburse Executive for, the COBRA premiums for Executive and
Executive’s covered dependents under such plans during the period commencing on
the Date of Termination and ending at the end of the Severance Period, and (iii)
accelerated vesting of the Option solely to the extent expressly provided under
Section 2(c) above. Notwithstanding the foregoing, if the Company determines
that it cannot provide the COBRA benefit required by the foregoing subclause
(ii) without potentially violating applicable law (including Section 2716 of the
Public Health Service Act) or incurring an excise tax, the Company shall in lieu
thereof provide to Executive a monthly payment in an after-tax amount equal to
the monthly COBRA premium that Executive would be required to pay to continue
Executive’s and Executive’s covered dependents’ group health coverage in effect
on the Date of Termination, which amount shall be based on the premium for the
first month of COBRA coverage.

 

(c)                Survival. Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 4 through 10 and Section 12 will survive
the termination of Executive’s employment and the expiration or termination of
the Term.

 

5

--------------------------------------------------------------------------------

 

 

5.                   Parachute Payments.

 

(a)                It is the objective of this Agreement to maximize Executive’s
net after-tax benefit if payments or benefits provided under this Agreement are
subject to excise tax under Section 4999 of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder (the
“Code”). Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments under Section 4(b) hereof, being hereinafter referred to
as the “Total Payments”), would be subject (in whole or in part) to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then the Total
Payments shall be reduced to the extent necessary so that no portion of the
Total Payments shall be subject to the Excise Tax, but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

 

(b)                The Total Payments shall be reduced by the Company in the
following order: (i) reduction of any cash severance payments otherwise payable
to Executive that are exempt from Section 409A of the Code (“Section 409A”),
(ii) reduction of any other cash payments or benefits otherwise payable to
Executive that are exempt from Section 409A, but excluding any payments
attributable to the acceleration of vesting or payments with respect to any
equity award with respect to the Company’s common stock that is exempt from
Section 409A, (iii) reduction of any other payments or benefits otherwise
payable to Executive on a pro-rata basis or such other manner that complies with
Section 409A, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Company’s common stock that are exempt from Section 409A, and (iv) reduction of
any payments attributable to the acceleration of vesting or payments with
respect to any other equity award with respect to the Company’s common stock
that are exempt from Section 409A.

 

(c)                All determinations regarding the application of this Section
5 shall be made by an accounting firm with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax
selected by the Company and acceptable to Executive (“Independent Advisors”), a
copy of which report and all worksheets and background materials relating
thereto shall be provided to Executive. For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code shall be taken into account;
(ii) no portion of the Total Payments shall be taken into account which, in the
opinion of the Independent Advisors, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The costs of obtaining such
determination and all related fees

 

6

--------------------------------------------------------------------------------

 

 

and expenses (including related fees and expenses incurred in any later audit)
shall be borne solely by the Company.

 

6.                   Competition; Non-disparagement. Executive acknowledges that
Executive has been provided with Confidential Information (as defined below)
and, during the Term, the Company from time to time will provide Executive with
access to Confidential Information. Ancillary to the rights provided to
Executive as set forth in this Agreement and the Company’s provision of
Confidential Information, and Executive’s agreements regarding the use of same,
in order to protect the value of any Confidential Information, the Company and
Executive agree, subject to the Company’s timely compliance with its payment
obligations hereunder to Executive, to the following provisions against unfair
competition, which Executive acknowledges represent a fair balance of the
Company’s rights to protect its business and Executive’s right to pursue
employment:

 

(a)                Executive shall not, at any time during the Restriction
Period (as defined below), directly or indirectly engage in, have any equity
interest in, interview for a potential employment or consulting relationship
with or manage, provide services to or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which directly competes with any portion of the Business (as
defined below) anywhere in the world. Nothing herein shall prohibit Executive
from being a passive owner of not more than 5% of the outstanding equity
interest in any entity that is publicly traded, so long as Executive has no
active participation in the business of such entity.

 

(b)                Except in furtherance of his duties hereunder during the
Term, Executive shall not, at any time during the Restriction Period, directly
or indirectly, (i) solicit any customers, clients or suppliers of the Company or
(ii) solicit, with respect to hiring, any employee or independent contractor of
the Company or any person employed or engaged by the Company at any time during
the 12-month period immediately preceding the Date of Termination; provided,
that a solicitation pursuant to general recruitment advertising that is not
directed at the employees or exclusive consultants of the Company shall not be
deemed to be a breach of this provision.

 

(c)                In the event the terms of this Section 6 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(d)                As used in this Section 6, (i) the term “Company” shall
include the Company and its direct and indirect subsidiaries; (ii) the term
“Business” shall mean the business of the Company, as such business is conducted
as of the Effective Date or may be expanded or altered by the Company during the
Term, in any case that represents more than 10% of the Company’s gross annual
revenues, and shall include any type of marine-based expeditions; and (iii) the
term “Restriction Period” shall mean the period beginning on the Effective Date
and ending on the date 24 months following the Date of Termination.

 

(e)                Each Party to this Agreement (which, in the case of the
Company, shall include its officers and the members of the Board) agrees, during
the Term and thereafter, to refrain from Disparaging (as defined below) the
other Party and its affiliates. Nothing in this paragraph shall preclude any
Party from making truthful statements that are reasonably necessary to comply
with applicable law, regulation or legal process, or to defend or enforce a
Party’s rights under this Agreement. For purposes of

 

7

--------------------------------------------------------------------------------

 

 

this Agreement, “Disparaging” means making remarks, comments or statements,
whether written or oral, that impugn the character, integrity, reputation or
abilities of the person or entity being disparaged.

 

7.                   Nondisclosure of Proprietary Information.

 

(a)                Except in connection with the faithful performance of
Executive’s duties hereunder or pursuant to Section 7(c) or (e), Executive
shall, in perpetuity, maintain in confidence and shall not directly, indirectly
or otherwise, use, disseminate, disclose or publish, or use for Executive’s
benefit or the benefit of any person, firm, corporation or other entity (other
than the Company) any confidential or proprietary information or trade secrets
of or relating to the Company (including business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public knowledge prior to the date Executive proposes to disclose
or use such information, provided that such publishing or public availability or
knowledge of the Confidential Information shall not have resulted from Executive
directly or indirectly breaching Executive’s obligations under this Section 7(a)
or any other similar provision by which Executive is bound, or from any
third-party known by Executive to be breaching a provision similar to that found
under this Section 7(a). For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available.

 

(b)                Upon termination of Executive’s employment with the Company
for any reason, Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company’s customers, business plans, marketing strategies,
products, property or processes, provided that Executive may retain his
compensation-related information, personal journal and rolodex, address book,
appointment book, calendar and/or contact list.

 

(c)                Notwithstanding Section 7(a), Executive may respond to a
lawful and valid subpoena or other legal process but shall give the Company the
earliest practicable notice thereof, shall, as much in advance of the return
date as practicable, make available to the Company and its counsel the documents
and other information sought and shall assist such counsel at Company’s sole
expense in resisting or otherwise responding to such process, in each case to
the extent permitted by applicable laws or rules.

 

(d)                As used in this Section 7 and Section 8, the term “Company”
shall include the Company and its direct and indirect subsidiaries.

 

(e)                Nothing in this Agreement shall prohibit Executive from (i)
disclosing information and

 

8

--------------------------------------------------------------------------------

 

 

documents when required by law, subpoena or court order (subject to the
requirements of Section 7(c) above), (ii) disclosing information and documents
to Executive’s attorney, financial or tax adviser for the purpose of securing
legal, financial or tax advice, (iii) disclosing Executive’s post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(iv) retaining, at any time, Executive’s personal correspondence, Executive’s
personal contacts and documents related to Executive’s own personal benefits,
entitlements and obligations.

 

8.                   Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during Executive’s
period of service with the Company or its subsidiaries or its or their
predecessors, either alone or with others and whether or not during working
hours or by the use of the facilities of the Company (“Inventions”), shall be
the exclusive property of the Company. Executive shall promptly disclose all
Inventions to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem reasonably necessary to
protect or perfect its rights therein, and shall assist the Company, upon
reasonable request and in all instances at the Company’s sole expense, in
obtaining, defending and enforcing the Company’s rights therein. Executive
hereby appoints the Company as Executive’s attorney-in-fact to execute on
Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions. For
the avoidance of doubt, technological inventions such as data systems or content
delivery platforms that (i) are not meaningfully related to the Company’s
business or operations, (ii) are not created primarily using the Company’s
property or systems and (iii) are not created during the course of Executive’s
performance of his duties and responsibilities for the Company hereunder will
not be considered Inventions for purposes of this Section 8 and will not be
owned by the Company. In addition, any television or other audio-visual
productions, live events/entertainment and other products that are developed or
produced by Executive as permitted under Section 1(c) (other than
Thematically-Related Productions) will not be considered Inventions for purposes
of this Section 8 and will not be owned by the Company.

 

9.                   Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 6, 7 and 8 could cause irreparable damage to Company and
its goodwill, the exact amount of which may be difficult or impossible to
ascertain, and that the remedies at law for any such breach may be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 6, 7 and 8, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.

 

10.     Assignment and Successors.

 

None of the Company’s rights or obligations may be assigned or transferred by
the Company, except that the Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise). This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted

 

9

--------------------------------------------------------------------------------

 

 

under applicable law and applicable Company Arrangements, to select and change a
beneficiary or beneficiaries to receive compensation hereunder following
Executive’s death by giving written notice thereof to the Company.

 

11.     Certain Definitions.

 

(a)                Cause. The Company shall have “Cause” to terminate
Executive’s employment hereunder upon Executive’s:

 

(i)                  willful misconduct and mismanagement by Executive that is
materially injurious to the Company;

 

(ii)               refusal in any material respect to carry out or comply with
any lawful and reasonable directive of the Board consistent with the terms of
this Agreement;

 

(iii)             conviction, plea of no contest, or plea of nolo contendere for
any felony;

 

(iv)     unlawful use (including being under the influence) or possession of
illegal drugs on the Company’s (or any of its subsidiaries’) premises while
performing Executive’s duties and responsibilities under this Agreement;

 

(v)                commission of an act of fraud, embezzlement, willful
misappropriation, willful misconduct, or breach of fiduciary duty, in any case
that results in material harm to the Company or any of its affiliates;

 

(vi)     material violation of any provision of this Agreement or a material
Policy; or

 

(vii)            willful or prolonged, and unexcused, absence from work (other
than by reason of Executive’s disability due to physical or mental illness).

 

For purposes of this definition, an action or inaction is only “willful” if it
is done or omitted by Executive without a good faith belief that such action or
inaction is in the best interests of the Company.

 

Notwithstanding the foregoing, no termination for Cause will have occurred
unless and until the Company has: (a) provided Executive, within thirty (30)
days of the Company first becoming aware of the facts or circumstances
constituting Cause, written-notice stating with specificity the applicable facts
and circumstances underlying such finding of Cause; and (b) provided Executive
with an opportunity to cure the same within thirty (30) days after the receipt
of such notice. Any termination for Cause must occur within ninety (90) days of
the Company first becoming aware of the facts or circumstances constituting
Cause.

 

(b)                Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; and (ii) if Executive’s employment is terminated pursuant to
Section 3(a)(ii) – (vi), the date indicated in the Notice of Termination.

 

(c)                Disability. “Disability” shall mean, at any time the Company
or any of its affiliates sponsors a long-term disability plan for the Company’s
employees and covering Executive, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Executive

 

10

--------------------------------------------------------------------------------

 

 

has a Disability shall be made by the person or persons required to make
disability determinations under the long-term disability plan. At any time no
such long-term disability plan is in effect, Disability shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s position hereunder for a total of three months during
any six-month period as a result of incapacity due to mental or physical illness
as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative, with such agreement
as to acceptability not to be unreasonably withheld or delayed. Any refusal by
Executive to submit to a reasonable medical examination at the Company’s sole
expense for the purpose of determining Disability shall be deemed to constitute
conclusive evidence of Executive’s Disability.

 

(d)                Good Reason. Executive’s resignation will be for “Good
Reason” if Executive resigns following the occurrence of any of the following
events: (i) a material decrease in Executive’s Annual Base Salary (from the
highest level in effect during the Term) other than on account of the Salary
Reduction; (ii) a failure of the Company to restore Executive’s Annual Base
Salary to at least $425,000 by December 31, 2021; (iii) a material diminution in
Executive’s authority, duties or responsibilities, including a requirement that
the Executive report on a permanent basis to any individual other than the
Company’s principal executive officer or the Board; (iv) a relocation of the
location at which Executive is required primarily to perform his services for
the Company outside of the greater New York City area; or (v) any other action
or inaction that constitutes a material breach by the Company of this Agreement.
Notwithstanding the foregoing, no Good Reason will have occurred unless and
until Executive has:  (a) provided the Company, within ninety (90) days of
Executive’s first knowledge of the occurrence of the facts and circumstances
underlying the Good Reason event, written-notice stating with specificity the
applicable facts and circumstances underlying such finding of Good Reason; and
(b) provided the Company with an opportunity to cure the same within thirty (30)
days after the receipt of such notice.

 

12.     Miscellaneous Provisions.

 

(a)                Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of New York without reference
to the principles of conflicts of law of the State of New York or any other
jurisdiction, and where applicable, the laws of the United States. Any suit
brought hereon shall be brought in the state or federal courts sitting in the
Borough of Manhattan within the City of New York, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper. Each Party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by New York law.

 

(b)                Validity. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

(c)                Notices. Any notice, request, claim, demand, document and
other communication hereunder to any Party shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

 

(i)                  If to the Company, the Chief Executive Officer or the
General Counsel at its headquarters,

 

and copies to:

 

11

--------------------------------------------------------------------------------

 

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, DC 20004

Attention: Paul Sheridan and Adam Kestenbaum

 

(ii)               If to Executive, at the last address that the Company has in
its personnel records for Executive, with copies to:

 

Carroll Guido Groffman Cohen Bar & Karalian, LLP

5 Columbus Circle, 20th FL

New York, NY 10019

Attn: Elliot Groffman

 

(iii)             At any other address as any Party shall have specified by
notice in writing to the other Party.

 

(d)                Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures delivered by
facsimile or email shall be deemed effective for all purposes.

 

(e)                Entire Agreement. The terms of this Agreement are intended by
the Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral. The Parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

(f)                 Certain Indemnity Rights; D&O Coverage. During and after the
Term, and thereafter, with respect to matters which arose during the Term, the
Company shall (i) provide Executive with directors’ and officers’ liability
insurance coverage at least as favorable as that applicable to any then-current
executive officer or director of the Company, and (ii) indemnify Executive and
his legal representatives to the fullest extent permitted by the laws of the
State of Delaware against all damages, costs, expenses and other liabilities
reasonably incurred or sustained by Executive or his legal representatives in
connection with any suit, action or proceeding to which Executive or his legal
representatives may be made a party by reason of Executive being or having been
a director or officer of the Company or any of its subsidiaries, or having
served in any other capacity or taken any other action purportedly on behalf of
or at the request of the Company or any of its subsidiaries.

 

(g)                Amendments; Waivers. This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by Executive
and a duly authorized representative of the Company. By an instrument in writing
similarly executed, Executive or a duly authorized representative of the Company
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

 

(h)                No Inconsistent Actions. The Parties hereto shall not
voluntarily undertake or fail to undertake any action or course of action
inconsistent with the provisions or essential intent of this

 

12

--------------------------------------------------------------------------------

 

 

Agreement. Furthermore, it is the intent of the Parties hereto to act in a fair
and reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

(i)                  Construction. This Agreement shall be deemed drafted
equally by both Parties. Its language shall be construed as a whole and
according to its fair meaning. Any presumption or principle that the language is
to be construed against any Party shall not apply. The headings in this
Agreement are only for convenience and are not intended to affect construction
or interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “any,” “all,” “each,” or “every” means “any and all,” and “each and
every”; (c) “includes” and “including” are each “without limitation”; (d)
“herein,” “hereof,” “hereunder” and other similar compounds of the word “here”
refer to the entire Agreement and not to any particular paragraph, subparagraph,
section or subsection; and (e) all pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the entities or persons referred to may require.

 

(j)                  Arbitration. Any controversy, claim or dispute arising out
of or relating to this Agreement shall be settled solely and exclusively by a
binding arbitration process administered by JAMS/Endispute in New York, New
York. Such arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict: (a) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (b) the Company will pay the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS/Endispute rules and regulations) of the
proceedings has been given to such Party. Each Party shall bear its own
attorney’s fees and expenses; provided that the arbitrator may assess the
prevailing Party’s fees and costs against the non-prevailing Party as part of
the arbitrator’s award. The Parties agree to abide by all decisions and awards
rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief or specific performance
as provided in this Agreement. This dispute resolution process and any
arbitration hereunder shall be confidential and neither any Party nor the
neutral arbitrator shall disclose the existence, contents or results of such
process without the prior written consent of all Parties, except where necessary
or compelled in a court to enforce this arbitration provision or an award from
such arbitration or otherwise in a legal proceeding. If JAMS/Endispute no longer
exists or is otherwise unavailable, the Parties agree that the American
Arbitration Association (“AAA”) shall administer the arbitration in accordance
with its then-existing rules as modified by this subsection. In such event, all
references herein to JAMS/Endispute shall mean AAA. Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by court action instead of
arbitration.

 

(k)                Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the Term, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable, provided that
the economic benefit to any Party is not diminished by such replacement.

 

13

--------------------------------------------------------------------------------

 

 

(l)                  Withholding. The Company shall be entitled to withhold from
any amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.

 

(m)     Section 409A.

 

(i)                  General. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

(ii)               Separation from Service. Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under Section
409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation described in
Section 4(b) shall not be paid, or, in the case of installments, shall not
commence payment, until the thirtieth (30th) day following Executive’s
Separation from Service (the “First Payment Date”). Any installment payments
that would have been made to Executive during the thirty (30) day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and the remaining
payments shall be made as provided in this Agreement.

 

(iii)     Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (A) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (B) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Section 409A delay
period, all payments deferred pursuant to the preceding sentence shall be paid
in a lump sum to Executive (or Executive’s estate or beneficiaries), and any
remaining payments due to Executive under this Agreement shall be paid as
otherwise provided herein.

 

(iv)     Expense Reimbursements. To the extent that any reimbursements under
this Agreement are subject to Section 409A, (A) any such reimbursements payable
to Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, provided that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, (B) the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and (C) Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

 

(v)     Installments. Executive’s right to receive any installment payments
under this Agreement, including any salary continuation payments that are
payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A. Except as otherwise permitted under Section 409A, no payment

 

14

--------------------------------------------------------------------------------

 

 

hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax, interest or penalties pursuant to Section
409A.

 

13.     Executive Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.               

 

COMPANY

 

 

By:     /s/ Sven-Olof Lindblad          

    Name: Sven-Olof Lindblad

    Title:   Chief Executive Officer and President

 

 

EXECUTIVE

 

By:     /s/ David Goodman               

           David Goodman

 

16

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Separation Agreement and Release

 

This Separation Agreement and Release (this “Agreement”) is made by and between
David Goodman (“Executive”) and Lindblad Expeditions Holdings, Inc. (the
“Company”) (collectively, referred to as the “Parties” or individually referred
to as a “Party”). Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of October __, 2020 (the “Employment Agreement”); and

 

WHEREAS, in connection with Executive’s termination of employment with the
Company effective ________, 20__, the Parties wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that Executive may have against the Company and any of the Releasees, as
defined below, including, but not limited to, any and all claims arising out of
or in any way related to Executive’s employment with or separation from the
Company or its subsidiaries or affiliates, but, for the avoidance of doubt,
nothing herein will be deemed to release any rights or remedies in connection
with (i) Executive’s ownership of vested equity securities, (ii) Executive’s
right to indemnification or directors’ and officers’ liability insurance
pursuant to contract or applicable law or, (iii) Executive’s rights under this
Agreement or under the Employment Agreement that expressly survive by its terms
((i) through (iii), collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the severance payments described in Section
4(b) of the Employment Agreement, which, pursuant to the Employment Agreement,
are conditioned on Executive’s execution and non-revocation of this Agreement,
and in consideration of the mutual promises made herein, the Company and
Executive hereby agree as follows:

 

1.     Severance Payments; Salary and Benefits. The Company agrees to provide
Executive with the severance payments described in Section 4(b) of the
Employment Agreement, payable at the times set forth in, and subject to the
terms and conditions of, the Employment Agreement. In addition, to the extent
not already paid, and subject to the terms and conditions of the Employment
Agreement, the Company shall pay or provide to Executive all other payments or
benefits described in Section 3(c) of the Employment Agreement, subject to and
in accordance with the terms thereof.

 

2.     Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and any of their current and former officers,
directors, equity holders, managers, employees, agents, investors, attorneys,
shareholders, administrators, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Releasees”). Executive, on his own behalf and on
behalf of any of Executive’s heirs, family members, executors, agents, and
assigns, other than with respect to the Retained Claims, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:

 

17

--------------------------------------------------------------------------------

 

 

(a)     any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries and the termination of that relationship;

 

(b)     except as provided in the Employment Agreement, any and all claims
relating to, or arising from, Executive’s right to purchase, or actual purchase
of any shares of stock or other equity interests of the Company or any of its
subsidiaries, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

(c)     any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

(d)     any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

 

(e)     any and all claims for violation of the federal or any state
constitution; and

 

(f)      any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims. This release further does
not release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement or any rights you may have in your capacity as an equityholder in the
Company.

 

3.     Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (the “ADEA”), and
that this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to

 

 
A-18

--------------------------------------------------------------------------------

 

 

anything of value to which Executive was already entitled. Executive further
understands and acknowledges that Executive has been advised by this writing
that: (a) Executive should consult with an attorney prior to executing this
Agreement; (b) Executive has 21 days within which to consider this Agreement;
(c) Executive has 7 days following Executive’s execution of this Agreement to
revoke this Agreement pursuant to written notice to the Chief Executive Officer
or General Counsel of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.

 

4.     Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

5.     No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and a duly authorized officer of the Company.

 

6.     Governing Law; Notice; Counterparts; Dispute Resolution. This Agreement
shall be subject to the provisions of Sections 12(a), (c), (d) and (j) of the
Employment Agreement.

 

7.     Effective Date. If Executive has attained or is over the age of 40 as of
the date of Executive’s termination of employment, then Executive has seven days
after Executive signs this Agreement to revoke it and this Agreement will become
effective on the eighth day after Executive signed this Agreement, so long as it
has not been revoked by Executive before that date (the “Effective Date”). If
Executive has not attained the age of 40 as of the date of Executive’s
termination of employment, then the Effective Date shall be the date on which
Executive signs this Agreement.

 

     8.     Voluntary Execution of Agreement. Executive understands and agrees
that Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees to the extent set forth in this Agreement. Executive
acknowledges that: (a) Executive has read this Agreement; (b) Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement; (c) Executive has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of his own choice or has elected not to retain legal counsel; (d) Executive
understands the terms and consequences of this Agreement and of the releases it
contains; and (e) Executive is fully aware of the legal and binding effect of
this Agreement.     

 

[Signature Page Follows]

 

A-19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

Dated: _____________

EXECUTIVE

                                                                 
David Goodman

     

COMPANY

Dated:                            

By:                                             
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

A-20